         

Exhibit 10.47
Gaylord Entertainment Company (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers   2011  
Board retainer
  $ 50,000  
Lead Non-Management Director retainer
  $ 20,000  
Audit chair retainer
  $ 20,000  
Audit member retainer
  $ 10,000  
Human Resources/Nominating and Corporate Governance chair retainer
  $ 12,500  
Human Resources/Nominating and Corporate Governance member retainer
  $ 7,500  

In addition, each director receives a fee of $1,500 for attending each meeting
of the Board of Directors. Pursuant to the Company’s Deferred Compensation Plan
for Non-Employee Directors, non-employee directors may defer these fees into
this plan until their retirement or resignation from the Board of Directors. All
directors are reimbursed for expenses incurred in attending meetings.
     Each non-employee director receives, as of the date of the first board
meeting following our annual meeting of stockholders, an annual grant of
restricted stock units having a fixed dollar value of $75,000, based upon the
fair market value of the Company’s common stock on the grant date. The
restricted stock units vest fully on the first anniversary of the date of grant,
pursuant to our 2006 Omnibus Incentive Plan.
II. Executive Officer Compensation. The following table sets forth the 2011
annual base salaries and the fiscal 2010 performance cash incentive amounts
(including, with respect to Mr. Reed, a discretionary cash incentive amount)
provided to the Company’s Chief Executive Officer, Chief Financial Officer and
the three other most highly compensated executive officers named in the
Company’s proxy statement filed in connection with the 2010 annual meeting of
stockholders (the “Named Executive Officers”).

                                        Fiscal 2010               Fiscal 2010  
Discretionary Cash   Executive Officer   2011 Salary     Cash Incentive Amount  
Incentive Amount  
Colin V. Reed
  $ 910,000     $ 1,820,000   $ 180,000  
David C. Kloeppel
  $ 700,000     $ 1,260,000     —  
Mark Fioravanti
  $ 410,000     $ 430,090     —  
Richard A. Maradik
  $ 340,000     $ 377,338     —  
Carter R. Todd
  $ 314,000     $ 367,338     —  

The above-described fiscal 2010 Cash Incentive Amounts for each of the Named
Executive Officers were paid pursuant to the Company’s cash incentive program
under the Company’s 2006 Omnibus Incentive Plan.

 



--------------------------------------------------------------------------------



 



Exhibit 10.47
The following table sets forth the fiscal 2011 cash incentive targets as a
percentage of 2011 base salary set for the Company’s Named Executive Officers

                          Executive Officer   Threshold     Target     Maximum  
Colin V. Reed
    50 %     100 %     200 %
David C. Kloeppel
    45 %     90 %     180 %
Mark Fioravanti
    30 %     60 %     120 %
Richard A. Maradik
    30 %     60 %     120 %
Carter R. Todd
    30 %     60 %     120 %

The fiscal 2011 cash incentives will be determined based upon the achievement of
certain goals and Company performance criteria, and if earned, will be paid
pursuant to the Company’s cash incentive program under the Company’s 2006
Omnibus Incentive Plan.
The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.
2011 Equity Awards
On February 2, 2011, the Named Executive Officers were granted time-vesting
stock options and performance-vesting restricted stock unit awards for the
2011-2014 performance period, as previously reported on Form 4 filings pursuant
to Section 16(a) of the Securities Exchange Act of 1934, as amended, for each
Named Executive Officer.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2011 annual meeting of stockholders.

